IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-82,412-01


                        IN RE KENNETH WAYNE PHILLIPS, Relator


                     ON APPLICATION FOR A WRIT OF MANDAMUS
                     CAUSE NOS. 923443, 923444, 924337, AND 924338
                           IN THE 177TH DISTRICT COURT
                               FROM HARRIS COUNTY


                                             Per curiam.

                                             ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed four applications for writs

of habeas corpus in the 177th District Court of Harris County, that more than 35 days have elapsed,

and that the applications have not yet been forwarded to this Court. Relator contends that the district

court entered orders designating issues in at least one of the cases on October 29, 2012, and in at

least two of the cases on April 17, 2013.

        Respondent, the Judge of the 177th District Court of Harris County, shall file a response with

this Court by having the District Clerk submit the record on such habeas corpus applications. In the
                                                                                                   2

alternative, Respondent may resolve the issues set out in the orders designating issues and then have

the District Clerk submit the record on such applications. In either case, Respondent’s answer shall

be submitted within 30 days of the date of this order. This application for leave to file a writ of

mandamus will be held in abeyance until Respondent has submitted the appropriate response.



Filed: November 26, 2014
Do not publish